In a proceeding in the Surrogate’s Court, Nassau County, under sections 145 and 145-a of the Surrogate’s Court Act, the appeal is by the surviving spouse *828of the testator from portions of a decree which declare that the appellant has no right of election under section 18 of the Decedent Estate Law and grants the respondents’ motion for summary judgment, without prejudice to appellant’s right to renew the application. Decree, insofar as appealed from, unanimously affirmed, with costs to all respondents filing briefs, payable out of the estate. No opinion.' Present — Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ. [See post, p. 1019.]